
	

113 S2781 IS: Student Visa Integrity Act
U.S. Senate
2014-09-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2781
		IN THE SENATE OF THE UNITED STATES
		
			September 9, 2014
			Mr. Grassley (for himself and Mrs. McCaskill) introduced the following bill; which was read twice and referred to the Committee on the Judiciary
		
		A BILL
		To improve student and exchange visitor visa programs.
	
	
		1.Short title
			This Act may be cited as the
		  Student Visa Integrity Act.2.DefinitionsIn this Act:
			(1)SEVISThe term SEVIS means the
			 Student and Exchange Visitor Information System of the Department of
			 Homeland
			 Security.
			(2)SEVPThe term SEVP means the
			 Student and Exchange Visitor Program of the Department of Homeland
			 Security.
			3.Increased criminal penaltiesSection 1546(a) of title 18, United States
			 Code, is amended by striking 10 years and inserting 15
			 years (if the offense was committed by an owner, official, employee, or
			 agent
			 of an educational institution with respect to such institution's
			 participation
			 in the Student and Exchange Visitor Program), 10 years.
		4.Accreditation requirementSection 101(a)(52) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(52)) is
			 amended to read as follows:
			
				(52)Except as provided in section 214(m)(4),
				the term accredited college, university, or language training
				program means a college, university, or language training program that
				is accredited by an accrediting agency recognized by the Secretary
			 of
				Education.
				.
		5.Other academic institutionsSection 214(m) of the Immigration and Nationality Act (8 U.S.C. 1184(m)) is amended
			 by adding at the end the following:
			
				(3)The Secretary of Homeland Security shall
				require accreditation of an academic institution (except for
			 seminaries or
				other religious institutions) for purposes of section 101(a)(15)(F)
			 if—
					(A)that institution is not already required to
				be accredited under section 101(a)(15)(F)(i); and
					(B)an appropriate accrediting agency
				recognized by the Secretary of Education is able to provide such
				accreditation.
					(4)The Secretary of Homeland Security, in the
				Secretary’s discretion, may waive the accreditation requirement in
			 section
				101(a)(15)(F)(i) with respect to an accredited college, university,
			 or language
				training program if the academic institution—
					(A)is otherwise in compliance with the
				requirements of such section; and
					(B)(i)was, on the date of the enactment of the
				Illegal Immigration Reform and Immigrant
				Responsibility Act of 1996, a candidate for accreditation; or(ii)has been a candidate for accreditation after such date for at
			 least 1 year and
				continues to progress toward accreditation by an accreditation
			 agency
				recognized by the Secretary of
				Education.
						.
		6.Penalties for failure to comply with SEVIS
			 reporting requirementsSection
			 641 of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996
			 (8 U.S.C. 1372) is amended—
			(1)in subsection (c)(1)—
				(A)by striking institution,,
			 each place such term appears and inserting institution,; and
				(B)in subparagraph (D), by striking
			 and at the end; and
				(2)in subsection (d)(2), by striking
			 fails to provide the specified information and all that follows
			 and inserting “does not comply with the reporting requirements set forth
			 in
			 this section, the Secretary of Homeland Security may—
				
					(A)impose a monetary fine on such institution
				in an amount to be determined by the Secretary; and
					(B)suspend the authority of such institution
				to issue a Form I–20 to any
				alien.
					.
			7.Visa fraud
			(a)Immediate withdrawal of SEVP
			 certificationSection 641(d)
			 of the Illegal Immigration Reform and
			 Immigrant Responsibility Act of 1996 (8 U.S.C. 1372(d)), as amended by section 6(2), is
			 further amended—
				(1)in paragraph (1)(A), by striking
			 institution,, and inserting institution,;
			 and
				(2)by adding at the end the following:
					
						(3)Effect of reasonable suspicion of
				fraudIf the Secretary of
				Homeland Security has reasonable suspicion that an owner of, or a
			 designated
				school official at, an approved institution of higher education, an
			 other
				approved educational institution, or a designated exchange visitor
			 program has
				committed fraud or attempted to commit fraud relating to any aspect
			 of the
				Student and Exchange Visitor Program, or if such owner or
			 designated school
				official is indicted for such fraud, the Secretary may immediately—
							(A)suspend such certification without prior
				notification; and
							(B)suspend such official’s or such school’s
				access to the Student and Exchange Visitor Information System
				(referred to in this subsection as SEVIS).
							.
				(b)Effect of conviction for visa
			 fraudSection 641(d) of the
			 Illegal Immigration Reform and Immigrant
			 Responsibility Act of 1996, as amended by this Act, is
			 further amended by adding at the end the following:
				
					(4)Permanent disqualification for
				fraudA designated school
				official at, or an owner of, an approved institution of higher
			 education, an
				other approved educational institution, or a designated exchange
			 visitor
				program who is convicted for fraud relating to any aspect of the
			 Student and
				Exchange Visitor Program (referred to in this subsection as SEVP) shall be permanently disqualified from
			 filing future
				petitions and from having an ownership interest or a management
			 role (including
				serving as a principal, owner, officer, board member, general
			 partner,
				designated school official, or any other position of substantive
			 authority for
				the operations or management of the institution) in any United
			 States
				educational institution that enrolls nonimmigrant alien students
			 described in
				subparagraph (F) or (M) of section 101(a)(15) of the Immigration
			 and
				Nationality Act (8 U.S.C.
				1101(a)(15)).
					.
			8.Background checks
			(a)In generalSection 641(d) of the
			 Illegal Immigration Reform and Immigrant
			 Responsibility Act of 1996 (8 U.S.C. 1372(d)), as amended by
			 this Act, is further amended by adding at the end the
			 following:
				
					(5)Background check requirement
						(A)In generalAn individual may not serve as a designated
				school official or be granted access to SEVIS unless the individual
			 is a
				national of the United States or an alien lawfully admitted for
			 permanent
				residence and during the most recent 3-year period—
							(i)the Secretary of Homeland Security
				has—
								(I)conducted a thorough background check on
				the individual, including—(aa)a review of the individual’s criminal and
			 sex
				offender history; and(bb)the verification of the individual’s
			 immigration status;
				and
									(II)determined that the individual—
									(aa)has passed the background check required under subclause (I);(bb)has not been convicted of any violation of
				United States immigration law; and
									(cc)is not a risk to the national security of
				the United States; and
									(ii)the individual has successfully completed
				an on-line training course on SEVP and SEVIS, which has been
			 developed by the
				Secretary.
							(B)Interim designated school official
							(i)In generalAn individual may serve as an interim
				designated school official during the period that the Secretary is
			 conducting
				the background check required by subparagraph (A)(i)(I).
							(ii)Reviews by the SecretaryIf an individual serving as an interim
				designated school official under clause (i) does not successfully
			 complete the
				background check required by subparagraph (A)(i)(I), the Secretary
			 shall review
				each Form I–20 issued by such interim designated school official.
							(6)FeeThe Secretary is authorized to collect a
				fee from an approved school for each background check conducted
			 under paragraph
				(5)(A)(i). The amount of such fee shall be equal to the average
			 amount expended
				by the Secretary to conduct such background
				checks.
					.
			(b)Effective
			 dateThe amendment made by
			 subsection (a) shall take effect on the date that is 1 year after the date
			 of
			 the enactment of this Act.
			9.Revocation of authority to issue Form I–20
			 of flight schools not certified by the Federal Aviation
			 AdministrationImmediately
			 upon the enactment of this Act, the Secretary shall prohibit any flight
			 school
			 in the United States from accessing SEVIS or issuing a Form I–20 to an
			 alien
			 seeking a student visa pursuant to subparagraph (F)(i) or (M)(i) of
			 section
			 101(a)(15) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15))
			 if the
			 flight school has not been certified to the satisfaction of the Secretary
			 and
			 by the Federal Aviation Administration pursuant to part 141 or part 142 of
			 title 14, Code of Federal Regulations (or similar successor
			 regulations).
		10.Revocation of accreditationAt the time an accrediting agency or
			 association is required to notify the Secretary of Education and the
			 appropriate State licensing or authorizing agency of the final denial,
			 withdrawal, suspension, or termination of accreditation of an institution
			 pursuant to section 496 of the Higher Education Act of 1965 (20 U.S.C.
			 1099b)—(1)such accrediting agency or association shall notify the Secretary of
			 Homeland
			 Security of such determination; and(2)the Secretary of Homeland Security
			 shall
			 immediately withdraw the school from the SEVP and prohibit the school from
			 accessing SEVIS.
			11.Report on risk assessmentNot later than 180 days after the date of
			 the enactment of this Act, the Secretary of Homeland Security shall submit
			 to the
			 Committee on the Judiciary of the
			 Senate and the Committee on
			 the Judiciary of the House of Representatives a report that
			 contains the risk assessment strategy that will be employed by the
			 Secretary to
			 identify, investigate, and take appropriate action against schools and
			 school
			 officials that are facilitating the issuance of Form I–20 and the
			 maintenance
			 of student visa status in violation of the immigration laws of the United
			 States.
		12.Implementation of GAO
			 recommendationsNot later than
			 180 days after the date of the enactment of this Act, the Secretary of
			 Homeland Security shall
			 submit to the Committee on the Judiciary
			 of the Senate and the Committee on the Judiciary of the House of
			 Representatives a report that describes—
			(1)the process in place to identify and assess
			 risks in the SEVP;
			(2)a risk assessment process to allocate
			 SEVP’s resources based on risk;
			(3)the procedures in place for consistently
			 ensuring a school’s eligibility, including consistently verifying in lieu
			 of
			 letters;
			(4)how SEVP identified and addressed missing
			 school case files;
			(5)a plan to develop and implement a process
			 to monitor State licensing and accreditation status of all SEVP-certified
			 schools;
			(6)whether all flight schools that have not
			 been certified to the satisfaction of the Secretary and by the Federal
			 Aviation
			 Administration have been removed from the program and have been restricted
			 from
			 accessing SEVIS;
			(7)the standard operating procedures that
			 govern coordination among SEVP, the Counterterrorism and Criminal
			 Exploitation
			 Unit, and U.S. Immigration and Customs Enforcement field offices; and
			(8)the established criteria for referring
			 cases of a potentially criminal nature from SEVP to the counterterrorism
			 and
			 intelligence community.
			13.Implementation of SEVIS IINot later than 2 years after the date of the
			 enactment of this Act, the Secretary of Homeland Security shall complete
			 the deployment of both
			 phases of the second generation Student and Exchange Visitor Information
			 System
			 (commonly known as SEVIS II).
		
